UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR. MUHAMAD MIRZA and ALLIED
MEDICAL AND DIAGNOSTIC SERVICES,
LCC,
                  Plaintiffs,                                         ORDER

            - against -                                      19 Civ. 6444 (PGG) (SLC)

DOLCE VIDA MEDICAL SPA, LLC and
SCOTT CALLAHAN,
                  Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference previously scheduled for December 12, 2019 is adjourned sine die.

Dated: New York, New York
       December 6, 2019
